Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1 and 3 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1, 3 of prior U.S. Patent No. 11,204,148. This is a statutory double patenting rejection.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 6 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.  11,204,148 in view of Ohgitani US 2019/0283663.
As for claim 6, ‘148 fails to teach the light source comprises a single LED. Ohgitani teaches using a single LED in a vehicle headlight device (). It would have been obvious for one having ordinary skill in the art to look to X and utilize a single LED1 to provide an efficient, desirable light source for ‘148. One would have been motivated since LEDs are recognized in the illumination art to have many desirable advantages, including reduced size, high efficiency, low power consumption, long life, resistance to vibrations, and low heat production, over other light sources.



Allowable Subject Matter
Claims 2, 4, and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter, the prior art fails to teach or disclose:
2. The segmented switchable mirror headlamp of claim 1, further comprising: a sensing subsystem for sensing objects in front of the vehicle, wherein the controller is configured to determine: a) a target location of the objects based on information received from the sensing subsystem; and b) which segments of the plurality of segments to switch between substantially transparent and substantially reflective states for mitigating glare at the target location.
4. The segmented switchable mirror headlamp of claim 1, wherein the controller controls a transparency of at least one segment of the plurality of segments via pulse-width modulation to provide a semi-transparent state for dimming a portion of light projected from the segmented switchable mirror headlamp.
5. The segmented switchable mirror headlamp of claim 1, wherein the controller is electrically coupled with each segment of the plurality of segments via a peripheral edge of each segment.

Claims 7-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As for claim 7, the prior art fails to teach or disclose an
adaptable-driving-beam headlamp for a vehicle comprising a first lens aligned with the at least one LED for shaping light emitted therefrom
 a second lens adapted to receive light from the first lens and project a beam pattern of light from the vehicle; 
a switchable electrochemical film disposed on a transparent substrate with a plurality of film segments each being switchable between a substantially transparent state and a substantially opaque state 
a sensing subsystem for sensing objects forward of the vehicle; and a controller configured to determine a target location based on data received from the sensing subsystem that controls the at least one LED and the plurality of film segments of the switchable electrochemical film for actively dimming a portion of the beam pattern of light projected from the vehicle based on the target location.

As for claim 18, the prior art fails to teach or disclose a switchable-mirror adaptable-driving-beam headlamp for a vehicle, comprising: 
a switchable mirror comprising a plurality of electrochemical film segments arranged in one or more arrays; 
a controller electrically coupled with the plurality of electrochemical film segments via a plurality of electrical leads attached to a peripheral end of each of the plurality of electrochemical film segments, respectively, such that each of the electrochemical film segments is individually controllable for switching between a substantially transparent state and a substantially reflective state;
 and a collimated light source directed at the switchable mirror such that each segment in the substantially reflective state reflects light from the collimated light source for projecting from a vehicle headlamp, and each segment in the substantially transparent state does not reflect light from the collimated light source.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. GAVA ‘559 and MICHIELS ‘305 disclose relevant vehicle lamp devices with adjustable/movable light sources.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan P Dzierzynski whose telephone number is (571)272-2336. The examiner can normally be reached Monday-Friday 8:00am-4:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN P DZIERZYNSKI/Primary Examiner, Art Unit 2875